DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 09, 2022 has been entered.
Response to Arguments
Applicant’s arguments and amendments filed May 09, 2022 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections over US 2016/0122528 (Kobayashi) and the 35 USC 103 rejection over US 5,409,999 (Merval) have been withdrawn.  Neither Kobayashi nor Merval disclose or suggest polyamide elastomers derived from a polyether having amine end groups to engender the presently claimed polyamide block copolymer wherein the linking group is -CO-NH-.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,046,257 (Oosedo).
Oosedo discloses an epoxy resin composition comprising:
100 pbw of an epoxy resin (meets Applicants’ epoxy resin and amount thereof); and
1 to 20 pbw of a polyamide elastomer (meets Applicants’ polyamide elastomer and amount thereof) inclusive of ones consisting of a polyamide hard segment of Formula (II) or (III) (meets Applicants’ (A) amide unit) and an amine-terminated polyether soft segment of Formula (VII) (meets Applicants’ (B) ether unit), wherein the polyamide and polyether units are linked by a -CO-NH- group (meets Applicants’ linking group) (e.g., abstract,  C7-C8, examples, claims).  
As to claims 1 and 6, it would have been within the purview of Oosedo’s inventive disclosure, and obvious to one having ordinary skill in the art, to produce a resin composition comprising an epoxy resin and a polyamide-polyether block copolymer having a -CO-NH- linking group with the reasonable expectation of success.  While Oosedo does not disclose that the polyamide-polyether block copolymer is in spherical powder form, in the interest of increasing its solubility in the epoxy resin per C9:40-44, it would have been within the purview of one having ordinary skill in the art to use a polyamide-polyether block copolymer in spherical powdered form (inclusive of those having particle diameter per claim 6) for its expected improved solubility effect.  Absent a showing to the contrary, it is not seen that the shape of the polyamide elastomer is of patentable significance, as changes in the shape of a component are a matter of choice within the purview of one having ordinary skill in the art, MPEP 2144.04 IV B.
As to claims 5 and 10, Oosedo discloses resin composition adhesives. Moreover, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claim 7, it would be expected that Oosedo’s similarly-constituted polyamide-polyether block copolymers would have the same properties.
As to claim 8, Oosedo discloses cured resin compositions.
As to claims 9 and 12, Oosedo discloses the production of prepregs.
As to claims 11 and 12, Oosedo discloses using the resin composition to adhere reinforcing fibers.  Moreover, Oosedo discloses adhesive tapes which would necessarily adhere components together.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765